UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6643


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

DONOVAN ROBERT BRADLEY, a/k/a Donny,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Mark S. Davis, District
Judge. (4:04-cr-00076-MSD-FBS-1)


Submitted:   July 26, 2012                 Decided:   August 2, 2012


Before MOTZ, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donovan Robert Bradley, Appellant Pro Se. Timothy Richard
Murphy, Special Assistant United States Attorney, Newport News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Donovan    Robert      Bradley   appeals   the    district   court’s

order granting his 18 U.S.C. § 3582(c)(2) (2006) motion for a

sentence reduction.          We review an order granting or denying a

§ 3582     motion     for     a     sentence     reduction     for    abuse    of

discretion.      See United States v. Munn, 595 F.3d 183, 186 (4th

Cir. 2010) (citing United States v. Goines, 357 F.3d 469, 478

(4th Cir. 2004)).          “A district court abuses its discretion if it

. . . bases its exercise of discretion on an erroneous factual

or legal premise.”          DIRECTV, Inc. v. Rawlins, 523 F.3d 318, 323

(4th Cir. 2008) (citing James v. Jacobson, 6 F.3d 233, 239 (4th

Cir.   1993)).        We    have    thoroughly    reviewed    the    record   and

conclude that the district court did not abuse its discretion in

reducing    Bradley’s        sentence.         Accordingly,    we    affirm   the

district court’s order.            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials before the court and argument would not aid in the

decisional process.



                                                                         AFFIRMED




                                         2